UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6342



ARTHUR CARL DOVE,

                                             Plaintiff - Appellant,

         versus


PAUL J. DAVIS, Chairman, Maryland Parole
Commission; RICHARD LANHAM, Commissioner,
Division of Correction; MELANIE C. PEREIRA,
Deputy Commissioner, Division of Correction;
THOMAS R. CORCORAN, Warden, Maryland Correc-
tional Pre-Release System; ALLEN FEIKEN,
Hearing Officer; Maryland Parole Commission;
FRANK PAPPAS, Commissioner, Maryland Parole
Commission,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-96-2145-AW)


Submitted:   August 28, 1997           Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Arthur Carl Dove, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Richard Bruce Rosenblatt, Assistant Attorney
General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and denying his motion for
reconsideration. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Dove v. Davis, No.
CA-96-2145-AW (D. Md. Oct. 28, 1996; Nov. 22, 1996). We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2